Order entered February 23, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01262-CV

                                 ERIK NELSON, Appellant

                                              V.

                            JACK SHEEDY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-01798-B

                                          ORDER
       Before the Court is appellant’s February 21, 2017 second unopposed motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by April 4, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE